[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, Javanka Starchevich, brought this action claiming damages against the defendant, Steven Prezant for a dog bite injury sustained on November 30, 1987. The defendant had admitted ownership of the dog but denied liability.
General Statute 22-357 provides that "if any dog does any damage to either the body or property of any person, the owner. . . shall be liable for such damage. . . ." While the defendant and a witness who was walking the owner's dog denied that a bite occurred, the court finds that the injury was caused by a dog bite. The testimony of the plaintiff, the medical report histories, and the location of the wound lead to this conclusion.
As a result of her injury, Mrs. Starchevich sustained a 1.5 cm. scar on her right calf about 3mm. wide. It required three sutures which were removed on December 6, 1987. A medical report of a plastic surgeon dated January 24, 1990 states in part:
       Although the scar is not yet fully color blended with the color of the rest of her leg, it is aesthetically acceptable. I do not recommend any further surgery to cosmetically improve the appearance of the scar. Within the next five to ten years the scar should color blend better. Prognosis for further cosmetic improvement of the scar is fair to good.
The only medical expenses were paid by the defendant. In view of the January report, the court rejects the claim for future plastic surgery. From the evidence, the court finds that the plaintiff should recover from the defendant $2,250.00 for pain, suffering and the scar CT Page 9324 on her leg.
Judgment may enter accordingly with costs.
PICKETT, J.